McFaeland, Judge,
delivered the opinion of the ■Court.
This action was brought upon the following paper: “ November 23d, 1866. $500.1 One day after date we, or either of us, promise to pay Alfred H. Eason five hundred dollars, in notes on Bank of Tennessee, this being the amount borrowed of him in notes on said bank, old issue, to be paid in notes of old issue. Witness our hand/’ etc. There was judgment by default, and the only question was the measure of damages. It appeared in proof that the value of the- Tennessee bank notes, at the time the paper fell due, one day after its date, was 30 cents on the dollar. It further appeared that the plaintiff demanded payment in Tennessee bank notes on the 31st October, 1870, at which time they were worth 70 to 75 cents on the dollar, and at date of the trial they were worth 85 cents to the dollar. The plaintiff’s counsel requested the Court to instruct the jury that the measure of damages was the value of the Tennessee bank notes either at the time demanded by the plaintiff or at the time of the trial. This the Court refused, and instructed the jury that the measure of damages was the value of the bank notes at the time when they were payable, according to the terms of the contract. The plaintiff has appealed, and in his behalf a very ingenious argument. has *220been submitted, but we tliinlc tbe question too well settled' by the decisions of this Court to admit of any serious doubt. See the cases of Hopson v. Fountain, 5 Hum., 1,140; also 5 Hum., 485; Ross v. Carter, 1 Hum., 415; 6 Hum., 186; Hixson v. Hixson, 7 Hum., 33; McDonald, McLanghey & Co. v. Kellars, 4 Cold., 258. The charge of the Circuit Judge was correct, and the judgment will be affirmed.